DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments   filed on 12/11/2020 and 12/09/2020 have been entered. Claims 1-8 and 10-16 and 30 remain pending in the application with claims 11-12 and 15-16 withdrawn from further consideration as being drawn to a nonelected invention. 
	
Election/Restrictions
Applicant's election with traverse of the compound below in the reply filed on 10/30/2019 is final. 

    PNG
    media_image1.png
    207
    334
    media_image1.png
    Greyscale

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1-3 and 10 each recite the terms m’ and n’ in reference to an amended general formula I that has no antecedent basis in the specification. 
Claim 8 recites the limitation “each emitter or donor layer is in direct contact with the next emitter or donor layer” which has no antecedent basis in the specification. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 13-14 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 7, R8 and R9 may or may not be present as valency permits” which is not described in the specification as filed. Specifically, Applicant did not describe that these groups are optionally not included in the specification in a way that would reasonably convey to one skilled in the relevant art that the inventor(s) has possession of the claimed invention. Applicant pointed to support for this amendment that is a definition of a ‘linking group’ which is not terminology used to describe R7, R8 and R9 or the groups to which they are attached. 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation “each emitter or donor layer is in direct contact with the next emitter or donor layer” which is not described in the specification as filed. Applicant does not describe the layers as being required to be in direct contact with each other in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1—8, 10, 13-14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 20080102310) in view of  Tsai et al (US 20130168656) (Tsai).

In reference to claim 2, Thompson teaches a device of figure 7a as shown below (numerals are annotated by the examiner) and specifically teaches that the layer 4 is a phosphorescence- sensitized fluorescent layer (Thompson [0061]) (this is interpreted to mean the same as applicant’s limitation “wherein the phosphorescent emitter harvests electrogenerated excitons and transfers energy to the fluorescent emitter). Furthermore, the claimed device structures and the prior art device structures are identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

    PNG
    media_image2.png
    307
    503
    media_image2.png
    Greyscale

Thompson does not expressly teach that the phosphorescent material is the instantly claimed material of general formula I. 



    PNG
    media_image3.png
    181
    323
    media_image3.png
    Greyscale

In light of the motivation of using compound 1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a phosphorescent dopant as described by Tsai in order to have a phosphorescent material with a high photoluminescent quantum yield and thereby arrive at the claimed invention. 
For Claim 2: For example, the layer labeled 4 reads on the emitting layer comprising a fluorescent dopant and a phosphorescent dopant and a host, ETL is the electron transport layer, HTL is the hole transport layer and the anode and cathode are the first and second electrodes and compound 1 of Tsai reads on the elected species of a compound of general formula I wherein M is Pt, Y1a is O, Y1b and Y1c are each NR3, each R3 is a phenyl group that is linked to the adjacent ring structure, R1 and R2 are each hydrogen, Y2a, Y2b, Y2c and Y2d are each CR6 n is 2, m is 2, Y3a and Y4a, Y3b and Y4b are each N, Y3c, Y3d, Y4c, and Y4d are each CH.


In reference to claims 1, 3-6, 8, 10, 13 and 14, Thompson teaches a device of figure 7a as shown below (numerals are annotated by the examiner) and specifically teaches that the layer 4 is a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

    PNG
    media_image2.png
    307
    503
    media_image2.png
    Greyscale

Thompson does not expressly teach that the phosphorescent material is the instantly claimed material of general formula I. 

With respect to the difference, Tsai teaches in analogous art a phosphorescent complex comprising a six membered metallocycle, for example compound 1 as shown below (Tsai [0061]). 

    PNG
    media_image3.png
    181
    323
    media_image3.png
    Greyscale

In light of the motivation of using compound 1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a phosphorescent dopant as described by Tsai in order to have a phosphorescent material with a high photo luminescent quantum yield and thereby arrive at the claimed invention. 

Thompson does not expressly exemplify wherein the device comprises n emitting layers and m donor layers wherein m and n are each 2 or more.

Thompson does teach that in the devices as described, the emissive region is comprised of two or more emitting layers (for example, 2 layers is described in Fig 7a above, layers 3 and 4, but Thompson includes teaching of more layers) (Thompson [0039]) and that these layers can comprise various sublayers (Thompson [0050]) as described above and refers to layers including phosphorescent dopants as the ‘phosphorescent layer or layers’ at multiple points(Thompson [0060] [0069] [0071] [0073]). It would have been obvious to the ordinarily skilled artisan to have 

For Claim 1: For example, the emitting region comprising the layer labeled 3 and the sublayers labeled 4 reads on the emissive layer, the layer labeled 3 corresponds to an emitting layer comprising the fluorescent emitter and the host a fluorescent dopant, the first sublayer of the layer labeled 4 reads on a donor layer comprising the phosphorescent dopant and the host, the second sublayer of the layer labeled 4 reads on an emitting layer comprising the fluorescent dopant and the host, the third sublayer of the layer labeled 4 reads on donor layer comprising the phosphorescent dopant and the host such that n and m are each 2 or more (when layer 4 comprises 3 or 4 sublayers), ETL is the electron transport layer, HTL is the hole transport layer and the anode and cathode are the first and second electrodes and compound 1 of Tsai reads on the elected species of a compound of general formula I wherein M is Pt, Y1a is O, Y1b and Y1c are each NR3, each R3 is a phenyl group that is linked to the adjacent ring structure, R1 and R2 are each hydrogen, Y2a, Y2b, Y2c and Y2d are each CR6 n is 2, m is 2, Y3a and Y4a, Y3b and Y4b are each N, Y3c, Y3d, Y4c, and Y4d are each CH.
For Claim 3: The emissive region reads on the emissive layer, with layer 3 being an ‘emitter layer’ and layer 4 being the donor and emitter layers wherein when 4 sublayers are present in the emitting layer such that n is 3 and m is 2.
For Claim 4: When layer 4 is comprised of 3 sublayers reads on wherein n and m are each 2. 
For Claim 5: Reads on wherein each emitter layer is adjacent to at least one donor layer.
For Claim 6: When layer 4 is comprised of 4 sublayers reads on wherein n is 3 and m is 2. 
For Claim 8: Reads on wherein each layer emitter layer or donor layer is in direct contact with the next emitter or donor layer. 
For Claim 10: Reads on wherein M is Pt, m’ is 2 and n’ is 2.
For Claim 13: Reads on wherein each of R3 is linked to an adjacent ring structure and R4 is optionally not present.  
For Claim 14: Reads on wherein M is Pt, Y1b and Y1c are each NR3 and each R3 is linked to Y2a or Y2d.
In reference to claim 7, Thompson in view of Tsai teaches the device as described above for claim 1. While figure 7a of Thompson does not expressly state that the device is a fluorescent organic light emitting device, the device of the prior art has all of the required structural features of this device and therefore would be expected to have the same function. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claim 30, Thompson in view of Tsai teaches the device as described above for claim 1 and further teaches that the fluorescent material is, for example a compound 9,10-di(2-naphthylantracene) (Thompson [0077]).  

Thompson discloses the device that encompasses the presently claimed fluorescent compound, including 9,10-di(2-naphthylantracene). Each of the disclosed compounds of Thompson are considered functionally equivalent and their selection would lead to obvious variants of device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected this compound among those disclosed for the fluorescent dopant to provide the compound described 
For Claim 30: Reads on 
    PNG
    media_image4.png
    49
    77
    media_image4.png
    Greyscale
 wherein R1l is substituted aryl (anthryl substituted with naphthyl).


Response to Arguments
Applicant's arguments filed 12/09/2020 and 12/11/2020 have been fully considered but they are not persuasive.

In reference to the previous rejection under 35 USC 112(b) of the claims, Applicant argues that support for an amendment reciting  “each instance of R7, R8 and R9 may or may not be present as valency permits” is found in paragraph [0029] of the specification as filed. While the argument with regards to the previous rejection is moot as the amendment overcomes the rejection under 35 USC 112(b), the amendment is unsupported by the specification. The recited paragraph defines “linking groups” and appears unrelated to groups R7, R8, and R9 etc.

In reference to the outstanding rejections of claim 2 under 35 USC 103 as unpatentable over Thompson in view of Tsai, Applicant argues that the prior art no longer reads on claim 2 as it is amended to be in independent form and points to the fact that the claim requires that the device comprises an emissive layer wherein the emissive layer is a single layer comprising a host, a phosphorescent emitter and a fluorescent emitter. This argument has been fully considered but 

 In reference to the outstanding rejections of the remaining claims under 35 USC 103 as unpatentable over Thompson in view of Tsai, Applicant argues that the prior art no longer reads on the claims as they are amended require additional ‘emitter layers’ and ‘donor layers’. This argument has been fully considered but not found convincing for at least the following reasons. The prior art, as pointed to above, teaches that layers of the devices can be comprised of various ‘sublayers’ for example sublayers of the layer 4 of the device structure example of figure 7a as described above herein. Such sublayers read on the donor and emitter layers as claimed. The additional limitations as amended, in the absence of unexpected results, do not appear to materially differentiate the claimed devices from the devices of the prior art, as the “donor” layers and “emitter” layers can be of the same composition as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/Sean M DeGuire/Examiner, Art Unit 1786               

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786